In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1162 
IN RE: ROBERT SOBCZAK‐SLOMCZEWSKI, 
                                                   Debtor‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 14 C 7297 — Edmond E. Chang, Judge. 
                     ____________________ 

    SUBMITTED DECEMBER 4, 2015 — DECIDED JUNE 13, 2016 
                 ____________________ 

    Before RIPPLE, ROVNER, and WILLIAMS, Circuit Judges. 
    PER  CURIAM.  Debtor  Robert  Sobsczak‐Slomczewski  ap‐
peals the district court’s dismissal of his untimely appeal from 
a bankruptcy court’s order. The district court determined that 
he failed to file his notice of appeal within the 14‐day period 
required by FED. R. BANKR. P. 8002(a)(1) and dismissed the ap‐
peal for lack of jurisdiction. Because the district court did not 
err, we affirm. 
   Sobsczak‐Slomczewski  was  the  president  and  owner  of 
Dells  Hospitality,  Inc.,  which  borrowed  approximately 
$12,600,000 from Bear Stearns Commercial Mortgage, Inc., to 
purchase the Hilton  Garden Inn in Lake Delton, Wisconsin. 
2                                                      No. 15‐1162 

Sobsczak‐Slomczewski  agreed  to  indemnify  Bear  Sterns 
against any and all losses arising out of certain actions includ‐
ing fraud, misrepresentation, misapplication, and conversion. 
Bear Stearns sold the loan to Maiden Lane Commercial Mort‐
gage‐Backed Securities Trust 2008‐1, a grantor trust of which 
U.S. Bank National Association is Trustee, who subsequently 
reassigned the loan to a Delaware limited liability company 
called WDH, LLC. 
    Dells Hospitality defaulted on the loan and Maiden Lane 
filed  an  action  in  Wisconsin  state  court  seeking  foreclosure. 
Around this time Sobsczak‐Slomczewski directed the hotel’s 
independent management company to transfer $677,000 to a 
corporate entity he owned and controlled. After a foreclosure 
sale  was  held,  WDH  amended  the  complaint  to  add  claims 
against Sobsczak‐Slomczewski for theft and conversion. Sob‐
sczak‐Slomczewski  removed  the  claims  to  the  Western  Dis‐
trict of Wisconsin, and the district court found that Sobsczak‐
Slomczewski had converted and embezzled the $677,000. 
   Sobsczak‐Slomczewski then petitioned for bankruptcy in 
the Northern District of Illinois, and WDH filed an adversary 
proceeding seeking to have the $677,000 debt found non‐dis‐
chargeable. On August 5, 2014, the bankruptcy court granted 
summary  judgment  to  WDH.  The  court  concluded  that  the 
$677,000  debt  owed  by  Sobsczak‐Slomczewski  was  not  dis‐
chargeable in his Chapter 7 bankruptcy petition because the 
elements necessary to find the debt non‐dischargeable under 
11 U.S.C. § 523(a)(4) and (a)(6) already had been litigated and 
proven in the Wisconsin federal court proceedings.  
      
No. 15‐1162                                                                3 

   Sobsczak‐Slomczewski  filed  a  notice  of  appeal  on  Au‐
gust 20, 15 days after the bankruptcy court entered its order. 
WDH then moved to dismiss the appeal as untimely.  
    The district court agreed with WDH that the appeal was 
untimely, granted the motion to dismiss, and concluded that 
Rule 8002(a)’s 14‐day deadline was jurisdictional. The court 
acknowledged that not all notice‐of‐appeal deadlines should 
be  “unquestioningly  accept[ed]”  as  jurisdictional,  especially 
in light of recent Supreme Court cases that sought to distin‐
guish  genuinely  jurisdictional  deadlines  from  those  that  do 
not actually strip a court of jurisdiction, and rather are merely 
claim‐processing rules. See Bowles v. Russell, 551 U.S. 205, 208–
13  (2007);  Kontrick  v.  Ryan,  540  U.S.  443,  452–53,  456  (2004). 
Observing that deadlines set by statute generally are jurisdic‐
tional and those set by court‐authored rules are not, the court 
accepted the analysis of three other circuits that recently char‐
acterized Rule 8002(a)’s 14‐day deadline as jurisdictional be‐
cause  it  is  rooted  in  a  statute,  28  U.S.C.  § 158(c)(2),  see  In  re 
Berman‐Smith, 737 F.3d 997, 1002–03 (5th Cir. 2013); In re Ca‐
terbone, 640 F.3d 108, 111–12, 113 n.5 (3d Cir. 2011); In re Lat‐
ture, 605 F.3d 830, 836–37 (10th Cir. 2010). In response to Sob‐
sczak‐Slomczewski’s assertion that he did not receive notice 
of the bankruptcy court’s order until the day of the deadline, 
August 19, the court explained that there are no equitable ex‐
ceptions  to  a  mandatory  jurisdictional  rule,  and  the  bank‐
ruptcy court had not granted any extension of the time to ap‐
peal. 
   On  appeal  Sobsczak‐Slomczewski  argues  that  in  light  of 
Kontrick and Bowles, the district court wrongly concluded that 
Rule  8002(a)’s  14‐day  period  for  filing  a  notice  of  appeal  is 
mandatory and jurisdictional. He reads Kontrick, 540 U.S. at 
4                                                               No. 15‐1162 

452–53, 456, as standing for the proposition that federal juris‐
diction can be created or withdrawn only by an act of Con‐
gress  and  not  the  Federal  Bankruptcy  Rules.  He  also  cites 
Bowles for the proposition that in order for a time limit found 
in a rule to be jurisdictional, it must be specified in an under‐
lying statute. See 551 U.S. at 208–13 (citing 28 U.S.C. § 2107(c); 
FED. R. APP. P. 4(a)(6)). Sobsczak‐Slomczewski maintains that 
Rule  8002(a)’s  deadline  is  a  claim‐processing  rule  promul‐
gated  by  the  courts  rather  than  one  rooted  in  a  statute  that 
bars jurisdiction. 
   Congress confers jurisdiction on district courts to hear ap‐
peals  from  final  orders  of  a  bankruptcy  court  “taken  in  the 
same  manner  as  appeals  in  civil  proceedings  generally  are 
taken to the courts of appeals from the district courts and in 
the  time  provided  by  Rule  8002  of  the  Bankruptcy  rules.” 
28 U.S.C. § 158(a)(1), (c)(2). Federal Rule of Bankruptcy Pro‐
cedure 8002(a) provides that the notice of appeal must be filed 
within 14 days of the date of entry of the judgment or order 
                            1
being appealed.  We have previously stated without elabora‐
tion that the 14‐day limit in Rule 8002(a) is jurisdictional. See, 
e.g., In re Salem, 465 F.3d 767, 774 (7th Cir. 2006); In re Bond, 
254 F.3d 669, 673 (7th Cir. 2001); Stelpflug v. Fed. Land Bank of 
St. Paul, 790 F.2d 47, 48–49 (7th Cir. 1986). 
   The  Supreme  Court’s  more  recent  pronouncements  in 
Kontrick  and  Bowles,  however,  require  us  to  re‐evaluate 
whether the 14‐day time limit to file a notice of appeal in Rule 
8002(a) is jurisdictional. Jurisdiction may be withdrawn only 
                                                 
     1
           “Except as provided in subdivisions (b) and (c), a notice of appeal 
must be filed with the bankruptcy clerk within 14 days after entry of the 
judgment, order, or decree being appealed.” FED. R. BANKR. P. 8002(a)(1). 
No. 15‐1162                                                           5 

if Congress has stated clearly its intent to deprive a court of 
jurisdiction either by explicit statutory command or by man‐
dating that jurisdiction be deprived by rule of court. See Kon‐
trick, 540 U.S. at 452–54; Bowles, 551 U.S. at 209–13. In Kontrick 
the Court concluded that the time limits found in Bankruptcy 
Rules 4004 and 9006(b)(3) are not jurisdictional because these 
limits  were  prescribed  by  the  Bankruptcy  Rules,  while  the 
statutory provision conferring jurisdiction over objections to 
discharge  contained  no  timeliness  conditions.  Kontrick,  540 
U.S. at 452–53 (citing 28 U.S.C. § 157(b)). In Bowles the Court 
reaffirmed  the  jurisdictional  nature  of  statutory  time  con‐
straints when it concluded that a reopened time period for fil‐
ing a notice of appeal under FED. R. APP. P. 4(a)(6) was juris‐
dictional  because  the  time  limit  was  set  forth  in  28 U.S.C. 
§ 2107(c). Bowles, 551 U.S. at 210–12. 
    We  have  not  had  occasion  to  determine  whether 
Rule 8002(a)’s  time  limit  is  jurisdictional  in  light  of  Kontrick 
and  Bowles.  But  three  other  circuits  have  done  so  and  con‐
cluded that it is, while no circuit has found to the contrary. 
See In re Berman‐Smith, 737 F.3d at 1002–03; In re Caterbone, 640 
F.3d at 111–12, 113 n.5; In re Latture, 605 F.3d at 836–37. Ac‐
cording to those decisions, the 14‐day deadline to file a notice 
of  appeal  is  rooted  in  the  jurisdiction  granting  statute,  28 
U.S.C. § 158, that expressly includes a timeliness condition—
a  notice  of  appeal  must  be  filed  in  the  time  provided  by 
Rule 8002.  See  In  re  Berman‐Smith,  737 F.3d  at 1001–02;  In  re 
Caterbone, 640 F.3d at 111–12; In re Latture, 605 F.3d at 836–37. 
    We find these courts’ analysis persuasive and agree that 
the 14‐day time limit to file notice of appeal of the bankruptcy 
court’s judgment or order is jurisdictional. While the specific 
time period is found in a bankruptcy rule, the statutory grant 
6                                                      No. 15‐1162 

of jurisdiction in 28 U.S.C. § 158 limits appeals to those made 
in  the  time  limits  prescribed  in  Rule  8002(a).  Rule 8002(a)’s 
time  limit  therefore  is  more  analogous  to  the  one  found  in 
FED. R. APP. P. 4(a)(6) and 28 U.S.C. § 2107 than the time lim‐
its found solely in Bankruptcy Rules 4004 and 9006(b)(3). Ac‐
cordingly, the failure to file a timely notice of appeal strips the 
district court of jurisdiction to hear the appeal. 
    Sobsczak‐Slomczewski  also  reiterates  that  his  late  filing 
should be excused because he did not receive the order in the 
mail until the day of the deadline. He points to Bankruptcy 
Rule 8002(d)(1), but that rule allows the bankruptcy court to ex‐
tend the time to appeal due to excusable neglect upon a mo‐
tion filed within 21 days after the 14‐day period has expired. 
See FED. R. BANKR. P. 8002(d)(1). As the district court correctly 
noted, there are no equitable exceptions to a jurisdictional re‐
quirement,  see  Bowles,  551 U.S. at  213,  and  Sobsczak‐
Slomczewski  did  not  timely  seek  additional  time  from  the 
bankruptcy court, so we have no jurisdiction to consider such 
a  request.  See  In  re  Williams,  216  F.3d  1295,  1297  (11th 
Cir. 2000); Shareholders v. Sound Radio, Inc., 109 F.3d 873, 879 
(3d Cir. 1997). 
    Because Sobsczak‐Slomczewski did not file a notice of ap‐
peal within the 14‐day limit, the district court never obtained 
jurisdiction over the bankruptcy court’s order.  
                                                       AFFIRMED